Title: To James Madison from James Monroe, 5 February 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Feby 5. 1820.
                
                I send you herewith the principal documents which have been printed since the commencment of the Session. Should any be omitted, or should

there be any information on any point not touched by them, which you may desire, or [sic] being so advised, I will communicate it.
                The Missouri question, as it is call’d, still engages the attention of Congress, & will probably do it, much longer. The result is altogether uncertain. The project was laid by Mr K. The members who brought it forward last Session were the instruments. Clinton it is said claims the merit of having originated it. The object is to form a new party division, turning the power which it may give, to those having the ascendancy, to all the purposes of which it may be susceptible, without much regard for its consequences in the Southern States. I doubt the policy which led to the union of Maine with Missouri, as it puts the republicans in Maine, & the Eastern States generally, in the hands & at the mercy of the authors of this scheme, and of their antagonists in that quarter. There is no one in Virga., or in that direction, of sufficient experience or force, to meet the crisis, tho many are respectable and able. I doubt whether the union mentiond, will gain one single vote on the main question; I think it more likely to lose votes on it, as the Eastern members, must in the last resort, as I presume, leave the southern, & separate the questions and admit Maine; in which case, it is possible, that their reunion, may not be effected as to all of them, on the admission of Missouri unrestraind. What effect, the daily encreasing knowledge, of the object of this project, may have, on the community, remains to be seen.
                We hear nothing from Spain, and there is much cause to believe that no minister will be sent, for some months, if during the Session of Congress. Your friend
                
                    James Monroe
                
            